Dear Mr. Houck:
This office has received your opinion request containing the following question:
The question presented was whether LA R.S. 40:2616 B (3)(a), reference seizure and forfeiture of monies, can be used in drug enforcement reward programs, payment of salaries of full-time and/or part-time employees doing strictly drug enforcement work including part-time secretarial work which is strictly drug enforcement related.
In response to your question, I found the following information. LA R.S. 40:2616 provides for the allocation of forfeited property. Section B (3)(a) specifically provides that sixty (60%) percent of the funds remaining after satisfaction of any bona fide security interest or lien and payment of all expenses goes to the law enforcement agency or agencies making the seizure, such proceeds to be used in drug law enforcement, including but not limited to reward programs established by such agencies. There must be a connection between the expenditure and drug law enforcement. See La. Op. Atty. Gen. 93-753.
Therefore, it is the opinion of this Office that forfeited or seized monies can be used as indicated in the above- mentioned question. These activities are drug law enforcement related and meet the criteria of LA R.S. 40:2616.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: __________________________ INGRID F. JOHNSON ASSISTANT ATTORNEY GENERAL
IFJ:emt
Date Released:  June 19, 2003